Citation Nr: 0808217	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-25 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for arthritis of the hands, 
elbows, and feet, claimed as secondary to service-connected 
fracture at the mid-shaft of the left clavicle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1970 to July 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In December 2006, the Board remanded the issue 
of arthritis of the hands, elbows, and feet to the RO via the 
Appeals Management Center (AMC) in order to conduct a VA 
examination.  The AMC denied service connection for arthritis 
but assigned an increased rating for the veteran's service-
connected cervical spine with C7 radiculopathy.

The February 2007 VA examiner opined that military service at 
least as likely as not aggravated the veteran's bilateral pes 
planus.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran does not have arthritis of the hands, elbows, 
or feet.

2.  The symptoms in the veteran's hands, elbows, and feet are 
not related to his service-connected fracture at the mid-
shaft of the left clavicle.


CONCLUSION OF LAW

Arthritis of the hands, elbows, or feet was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Applicable regulations also provide that a disability which 
is proximately due to or the result of a service-connected 
disease or injury to include by reason of aggravation shall 
be service-connected. 38 C.F.R. § 3.310(a).

Pursuant to the Board's December 2006 remand, the veteran 
underwent a VA examination in February 2007.  The VA examiner 
concluded that there are no stand-alone diagnoses of the 
hands and elbows.  The veteran's shooting pains experienced 
in his hands and elbows are symptoms of the cervical spine 
disability with C7 radiculopathy.  The VA examiner opined 
that the veteran's current neck and shoulder disabilities do 
not aggravate his hands, elbows, or knees.

The February 2007 VA examination x-rays show no gross 
abnormalities of the feet.  There is no diagnosis of 
arthritis.  As stated above in the Introduction, the RO 
should take appropriate action with respect to the findings 
of aggravated pes planus.  The VA examiner also noted that 
numbness of the feet may be caused by the veteran's diabetes.

Accordingly, service connection for arthritis of the hands, 
elbows, and feet is denied.


Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in October 2003 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim and by conducting a VA 
examination.  VA informed the claimant of the need to submit 
all pertinent evidence in his possession.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection until March 2006.  
There is no prejudice to the veteran in proceeding with the 
issuance of a final decision despite VA's failure to provide 
more timely notice, as his claim for service connection is 
being denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for arthritis of the hands, 
elbow and feet, claimed as secondary to service-connected 
fracture at the mid-shaft of the left clavicle, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


